Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 1, 1993, which, upon reconsideration, adhered to its prior decision dismissing claimant’s appeal as untimely.
Upon reopening its decision for the sole purpose of determining whether there was compliance with the consent judgment in Municipal Labor Comm. v Sitkin (US Dist Ct, SD NY, Aug. 1, 1983, Carter, J., 79 Civ 5899), the Board found no substantial procedural violations and it therefore adhered to its original decision dismissing claimant’s appeal as untimely. We agree with the Board that claimant’s contentions in this regard are meritless and, therefore, an affirmance is required.
Cardona, P. J., Mercure, Crew III, White and Weiss, JJ., concur. Ordered that the decision is affirmed, without costs.